UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROGER W. TAYLOR,
Plaintiff-Appellant,

v.
                                                                       No. 98-1744
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of West Virginia, at Elkins.
David L. Core, Magistrate Judge.
(CA-97-74-2)

Submitted: November 10, 1998

Decided: December 29, 1998

Before ERVIN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Kathryn M. Schuppener, Elkins, West Virginia, for Appellant. James
A. Winn, Chief Counsel, Region III, Patricia M. Smith, Deputy Chief
Counsel, Nicholas Cerulli, Assistant Regional Counsel, Office of the
General Counsel, SOCIAL SECURITY ADMINISTRATION; Wil-
liam D. Wilmoth, United States Attorney, Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

This case arises from a denial of Social Security benefits. On May
5, 1993, Roger W. Taylor (Taylor), a forty-two year old male, filed
an application for disability alleging disability due to neck problems
following a car accident. Taylor has a tenth grade education, served
in the Marine Corps for two years, and has relevant work experience
as a laborer, a venetian blind maker, an equipment operator for a land-
scaper, a cabinet maker, and a maintenance assistant.

The application was denied and after a hearing on June 7, 1996, an
Administrative Law Judge (ALJ) found that Taylor: (1) had not
engaged in substantial gainful activity between January 1, 1993, the
time of his alleged onset of disability, and December 31, 1994, when
his insured status expired; (2) had severe back and arm problems; (3)
did not meet or equal any impairment found in Medical Listing
1.05C; (4) was prevented from performing his past relevant work; and
(5) had the residual functional capacity to perform sedentary work if
he were not required to look up, tilt or turn his head, or reach over-
head. Further, a vocational expert testified that given these limitations
there was work in the national economy that Taylor could perform,
and thus, the ALJ found him not disabled.

The Appeals Council declined Taylor's request to review the ALJ's
decision, thereby making the ALJ's decision the final decision of the
Commissioner. See 20 C.F.R. § 404.981 (West 1998). Taylor then
filed a civil action seeking review of the denial of the benefits. Both
parties consented to exercise of jurisdiction by a magistrate judge
under 28 U.S.C. § 636(c)(1). The magistrate judge denied Taylor's
motion for summary judgment, granted the Commissioner's motion
for summary judgment, and affirmed the Commissioner's final deci-
sion to deny Taylor benefits. This appeal followed.

                     2
This Court must determine whether the Commissioner's findings
are supported by substantial evidence, see Richardson v. Perales, 402
U.S. 389, 390, 401 (1971), and whether the correct legal standards
were applied. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.
1990). Substantial evidence is that evidence which"a reasonable
mind might accept as adequate to support a conclusion." Perales, 402
U.S. at 401. The ALJ bears the ultimate responsibility for weighing
the evidence and resolving its conflicts. See Hays, 907 F.2d at 1456.
Taylor attributes the following errors to the Commissioner's decision:
(1) the ALJ's finding that his impairments did not meet or equal the
impairments found in Medical Listing 1.05C is not supported by sub-
stantial evidence; (2) the ALJ failed to apply the proper standard
when assessing his pain; and (3) the ALJ failed to make adequate
credibility findings. Based on these alleged errors, Taylor asserts that
the Commissioner's decision was not supported by substantial evi-
dence.

We have reviewed the record, briefs, and pertinent case law in this
matter. Our review persuades us that the magistrate judge correctly
found that the Commissioner's decision denying benefits is based on
substantial evidence. Accordingly, we affirm on the reasoning of the
magistrate judge. Taylor v. Apfel, No. CA-97-74-2 (N.D.W. Va. Apr.
17, 1998). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                    3